UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :        17cv2095(DLC)
TAREK AHMED,                           :
                         Plaintiff,    :      OPINION AND ORDER
                                       :
                  -v-                  :
                                       :
AMERICAN MUSEUM OF NATURAL HISOTRY and :
SAMUEL TRAN,                           :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

APPEARANCES:

For the Plaintiff:
Lauren Goldberg
Law Offices of Lauren Goldberg, PLLC
65 Broadway, 7th Floor
New York, NY 10006
646-452-8380


For the Defendants:
Christine L. Hogan
Ivie A. Guobadia
Littler Mendelson, P.C.
900 Third Avenue
New York, NY 10022
212-583-9600


DENISE COTE, District Judge:
     Plaintiff Tarek Ahmed, a software developer who worked

under contract for defendant the American Museum of Natural

History (the “Museum”), alleges that the Museum and Samuel Tran,

his supervisor at the Museum, retaliated against him in

violation of Title VII of the Civil Rights Act of 1964, 42


                                1
U.S.C. § 2000a et seq. (“Title VII”), the New York State Human

Rights Law, N.Y. Executive Law § 290 et seq. (“NYSHRL”), and the

New York City Human Rights Law, N.Y.C. Admin. Code § 8-101 et

seq. (“NYCHRL”).   The defendants have moved for summary

judgment.   For the reasons below, the motion is granted.



                            Background

     The following facts are undisputed or taken in the light

most favorable to the plaintiff, unless otherwise noted.     Ahmed

has been a software developer and engineer since 1997.     Ahmed

worked on and off as an independent contractor for a software

company called Door3 from 2008 to the beginning of 2016.     Around

December 2013, the Museum engaged Door3 to design and implement

new software for the Museum’s ticketing kiosks, website, and

mobile applications.   Around July 2014, Ahmed joined this effort

as an independent contractor for Door3.    The software program

Ahmed was working on, Tessitura, went live in May 2015, after

which the Museum continued to engage Door3 to troubleshoot

various software bugs and deployment issues until the Fall of

2015.

     Ahmed left Door3 in early 2016, and in January 2016,

reached out to the Museum’s Director of Digital Technology to

inform her that he was looking for work.    It turned out that at

that time, the Museum had decided to dedicate approximately

                                 2
$25,000 to improve Tessitura.   In March 2016, Ahmed, through the

new company he formed, TEK, Inc., contracted with the Museum

pursuant to a Vendor Agreement to “provide technical consulting,

development services, quality assurance testing and deployment

implementation support for the Museum’s ticket application.”

The Vendor Agreement stated that TEK, Inc. was being engaged in

its capacity as an independent contractor and set a completion

date of April 30, 2016.   Ahmed signed the Vendor Agreement as

President of TEK, Inc.

     Defendant Tran, Director of System Administration in the

Information Technology Department at the Museum, oversaw

management of certain IT infrastructure, e.g., servers and

storage devices, and managed the virtualization services.    Tran

was one of Ahmed’s supervisors at the Museum.   Juan Montes, the

Museum’s Chief Information Officer, served as Tran’s direct

supervisor and oversaw the Museum’s technical operations.    Ahmed

was also supervised by Susan Weisbrod, the Tessitura Project

Manager at the Museum, and was expected to update Weisbrod on

the status of his work at least twice a week.

     Ahmed was also required to work physically at the Museum

every day with the laptop and desk purchased for or assigned to

him by Tran.   According to Ahmed, he was also expected to be at

the Museum while the Museum was open and the other members of

the IT staff were present and to attend certain employee only

                                 3
meetings with other Museum employees.    While Ahmed was not

required to report when he arrived or ask permission to leave,

he felt that if he was absent without an explanation, he would

have faced consequences.

     Some of Ahmed’s tasks under his agreement with the Museum

were to fix a Tessitura application bug; complete school group

ticketing enhancements, insert e-commerce reporting, and

encapsulate and streamline the application deployment process.

Satisfied with the work, the Museum engaged TEK, Inc. with three

successive scopes of work after April 2016: (1) a project

beginning in May 2016 to enhance the software in the Museum’s

in-house ticketing kiosk; (2) a project beginning in June 2016

to upgrade the ticketing software and develop software to sell

tickets to an upcoming film festival online; and (3) a project

beginning in August 2016 to upgrade the new software and provide

school group fixes/enhancements, and add accessibility

enhancements.    There were times, however, when plaintiff

performed projects on an ad hoc basis that were not contained in

the scope of work to which he had agreed with the Museum.

     In the Spring of 2016, the Museum began discussions

regarding establishing a full-time software developer position

at the Museum.    Ahmed indicated his interest in the position in

or about April 2016.    On or around June 23, 2016, Montes and

Tran approached Ahmed to ask whether he wanted the position, and

                                  4
he answered affirmatively.    Human Resources (“HR”) required a

formal process to be followed to hire a new employee.    Tran

enlisted Ahmed’s help to draft certain portions of the job

description by providing a list of what technologies would be

necessary for the position.    The written job description

required a Bachelor’s Degree in Computer Science, Information

Technology, or a related field.    The Museum’s management

approved hiring someone for the position on July 18, 2016.

     On July 21, 2016, Ahmed submitted the first of two

applications for the position.    In the first application, Ahmed

did not enter a school or any details, but entered “Bachelor’s”

under “Educational Institutions/Degree Type” with no graduation

date.   On the resume he submitted, Ahmed incorrectly stated that

he received a B.S. in “Computer Science” from Long Island

University (“LIU”) in 1997 and graduated summa cum laude.    The

resume also erroneously indicated that Ahmed had performed

services under his TEK, Inc. business since 2015 and that he

worked for a website, Bunk1.com, from 2000-2005.

     Tran viewed Ahmed’s application and was concerned it was

incomplete.   Tran advised Ahmed that HR would look at his

application closely, and it needed to be filled out completely

and as accurately as possible.    Tran advised Ahmed about a prior

candidate who had applied for a job, but had placed inaccurate

information in his application.    The Museum rescinded the job

                                  5
offer even though the candidate had moved a great distance to

work for the Museum.

     On August 1, 2016, Ahmed submitted a second cover letter,

application, and resume to replace his first set of materials.

He did so because he was concerned he would fail a background

check on the basis of the first set of materials.    In this

second application, Ahmed changed the education section of the

application to read, “Long Island University, 1993-1997” with a

major in Computer Science, but stated that he did not graduate.

On his resume, Ahmed changed his work experience to state that

he had worked at TEK, Inc. from 2005 even though TEK, Inc. was

incorporated in 2016.    Ahmed claims that he did not spend much

time on his application because Tran constantly told him that

the job was his.

     That same day, Tran, who claims that he did not review

Ahmed’s second set of application materials, selected Ahmed as

the final candidate for the software developer position,

triggering an automatic email to Ahmed from the Museum, which

stated that offers were contingent on a successful reference

check and background check.

     Meanwhile, Ahmed was instructed to go to the Tessitura

conference in Washington, D.C., from August 7-11, 2016 along

with other Museum employees.    The Museum paid for his attendance

and travel expenses.    One night, at the conference, Ahmed

                                  6
witnessed Tran, who appeared to be drunk, make sexual advances

towards a female coworker.   Ahmed proceeded to pull Tran away

from the coworker and told him that his behavior was “not cool.”

The next morning, Ahmed recalls telling Tran that “it really

wasn’t cool what happened last night” and suggested that Tran

apologize to the female co-worker, who “didn’t seem like

herself.”   Tran does not remember acting this way on the night

in question, or Ahmed’s comments to him.

     On August 11, when Ahmed returned from the conference, he

completed the pre-employment paperwork and returned it to LaToya

Young, the Museum’s Assistant Director of Employment in the HR

Department.   The documents included an employee data sheet and

background check authorization and release.   Young reviewed the

documents in her office with Ahmed.   Young noticed that Ahmed

entered his highest level of education as an Associate’s degree

from Long Island University, and again, did not include a date

of graduation.   When Young asked Ahmed about the missing date,

Ahmed told her that he was not sure of the date but that it was

probably 1995 or 1996.   According to Ahmed, Young took it upon

herself to write June 1, 1995 onto the employee data form.

Young also noticed that, based on his response on the employee

data sheet, Ahmed did not meet the Bachelor’s degree requirement

stated in the job posting.   Young submitted Ahmed’s materials



                                 7
for a background check pursuant to standard Museum procedure in

order to determine his actual academic background.

     On August 19, Young along with others in HR received an

email from Michael Goun, the Museum’s then-Director of Revenue

Security and Investigations with the results of the background

check conducted by private vendor Intellicorp.    The email

stated: “Candidate cleared pre-employment screening except for

education and prior employments. . . . Education – Long Island

University – database used by school unable to confirm

Associate’s degree.”

     Young then called Ahmed to inform him of the results and

that he could either get a copy of the degree itself or a formal

letter from his university’s Registrar Office stating that he

received his degree.   When Young contacted LIU directly to

inquire about Ahmed’s degree, she was told that LIU had never

awarded Associate’s degrees in Computer Science.    That same day,

August 19, Ahmed visited LIU to inquire about the Associate’s

degree.   He was told that he did not have enough credits to earn

his Associate’s degree. 1   LIU never conferred an Associate’s

degree in Computer Science on Mr. Ahmed.




1 This was apparently a mistake on the part of the LIU registrar,
because he later received a letter from LIU indicating that he
had completed “all requirements” for an Associate’s degree.
                                  8
     During a telephone conversation with Tran and Montes later

that day to discuss Ahmed’s application, Young told both of them

that she believed that Ahmed misrepresented his educational

background on his application materials.    Young told Montes and

Tran that the normal procedure in this circumstance would be to

rescind the job offer.    Montes was distressed by the news.

     Montes informed Young that Ahmed’s work was critical to

several projects at the Museum and that delaying his hire or

rescinding his job offer would be a considerable disadvantage to

the Museum.    Young relayed that message to her supervisor.

Because Montes still wanted to hire Ahmed at this point, Young

recommended that Ahmed be interviewed by two members of the HR

department for a further credibility analysis.

     Following this conversation with Young, Montes and Tran

spoke by telephone with Ahmed that day.    The content of that

conversation is disputed but the parties agree that the

clearance issue was discussed.    Tran remembers having a

conversation with Montes in which Montes informed Tran that he

had decided not to continue to pursue Ahmed’s hire.    Either that

Friday, August 19, or the following Monday morning, they called

Young back and Montes informed her that he now agreed with her

assessment that plaintiff was misrepresenting his educational

credentials.    By this point, Montes believed that the Museum

should revoke the offer of full-time employment.

                                  9
     Three of Ahmed’s coworkers have testified that they noticed

tension between Tran and Ahmed. 2    One colleague testified that he

noticed increased tension between Tran and Ahmed during Ahmed’s

final weeks at the Museum and that he believed this tension

began before the Tessitura conference.     He also told Ahmed that

he believed Tran was trying to derail Ahmed’s hire.     Another

colleague also told Ahmed that she felt Tran may have derailed

Ahmed’s job offer.   She suspected this was because Tran “might

have been a little intimidated by Tarek’s familiarity and

knowledge of” the Tessitura application.     A third colleague

indicated in testimony that after Ahmed’s background check she

became aware of “issues” between Ahmed, Tran, and Montes, and

felt that they were not getting along well.

     On Monday, August 22, Young sent out an email calling off

the interviews by the two members of the Museum’s Human

Resources team.   That same day, Ahmed sent an email to Tran and

Montes inquiring about his start date, to which Montes responded

that he will have an update the following morning.     On August

23, Ahmed met with Montes and Tran.     They informed him that the

conditional offer of employment was rescinded, but that the

Museum would continue to work with him as an independent

contractor.


2 This testimony is recited without analyzing the extent to which
it might constitute admissible trial testimony.
                                10
       Ahmed tried to resolve the situation by continuing attempts

to verify that he had earned an Associate’s degree.      According

to Ahmed, Young told him that all Ahmed needed to clear the

background check was a letter from his University indicating

that he had the requisite credits for the Associates degree.      On

September 6, 2016, Ahmed provided Young with a letter from LIU

stating: “This is to certify that Tarek Ahmed has completed all

requirements for the Associates of Arts degree.”    Ahmed then

emailed the Museum’s Chief Digital Officer, to inform her that

he had proof of his Associate’s degree.

       On September 9, Ahmed asked Montes whether he had received

anything from HR regarding his job offer and Montes said he had

not.    Ahmed then sent an email to HR, copying both Montes and

Tran, inquiring about the status of his job offer following his

production of the LIU letter.    According to Ahmed, within a

minute or so after Ahmed sent the email, Montes came out of his

office and began yelling and screaming at Ahmed.    Feeling

hostility from both Tran and Montes, Ahmed decided to leave the

Museum for the rest of the day.

       Upon leaving work, a distressed Ahmed called the Chief

Digital Officer to discuss the rescission of his conditional

offer.    That officer explains that, while she did not think that

Ahmed was directing any anger at her, she felt that he was very

upset, speaking quickly and loudly.    Following their

                                  11
conversation, she expressed concern to Montes that there may be

a risk to the Museum because she believed Ahmed had the keys to

code and data and, in his discontent, could willfully damage the

Museum’s digital property.    Montes made the decision to

terminate the Museum’s contract with TEK, Inc.    Ahmed does not

deny that he was upset and would have sounded so, but explains

that the only reason he sounded upset was because he was still

on edge from his encounter with Montes less than half an hour

prior to the telephone call.    That evening, Ahmed received an

email from Montes terminating the Museum’s contract with TEK,

Inc.

       Following the termination of the TEK, Inc. contract, around

September 14, Ahmed reported for the first time his allegations

that Tran had sexually harassed a fellow employee at the August

conference.    He made this report to the Museum’s Senior Director

of HR.    After an internal investigation, the Museum decided that

although Tran should be counseled for drinking too much at the

conference, he did not violate the Museum’s anti-harassment

policy.

       Ahmed filed a charge with the Equal Employment Opportunity

Commission, and received a right to sue letter on February 23,

2017.    On March 23, 2017, Ahmed filed this lawsuit against the

Museum and Tran, primarily claiming unlawful retaliation for

opposing discrimination on the basis of sex in violation of

                                 12
Title VII, NYSHRL, and NYCHRL.    Following discovery, on May 2,

2018, defendants moved for summary judgement.



                            DISCUSSION

     Summary judgment may not be granted unless all of the

submissions taken together “show[] that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”    Fed. R. Civ. P. 56(a).   “Summary

judgment is appropriate when the record taken as a whole could

not lead a rational trier of fact to find for the non-moving

party.”   Smith v. Cty. Of Suffolk, 776 F.3d 114, 121 (2d Cir.

2015) (citation omitted).   The moving party bears the burden of

demonstrating the absence of a material factual question, and in

making this determination, the court must view all facts in the

light most favorable to the non-moving party.    Gemmink v. Jay

Peak Inc., 807 F.3d 46, 48 (2d Cir. 2015).    Once the moving

party has asserted facts sufficient to carry its burden of

production, “the party opposing summary judgment may not merely

rest on the allegations or denials of his pleading; rather his

response, by affidavits or otherwise as provided in the Rule,

must set forth specific facts demonstrating that there is a

genuine issue for trial.”   Wright v. Goord, 554 F.3d 255, 266

(2d Cir. 2009) (citation omitted).



                                 13
       In the context of employment discrimination, “an extra

measure of caution is merited” in granting summary judgment

because “direct evidence of discriminatory intent is rare and

such intent often must be inferred from circumstantial evidence

found in affidavits and depositions.”    Schiano v. Quality

Payroll Sys., Inc., 445 F.3d 597, 603 (2d Cir. 2006) (citation

omitted).    Nonetheless, “a plaintiff must provide more than

conclusory allegations to resist a motion for summary judgment.”

Holcomb v. Iona Coll., 521 F.3d 130, 137 (2d Cir. 2008).

Ultimately, as in all cases, the test for summary judgment is

whether “a reasonable jury could return a verdict for the

nonmoving party.”    Nunn v. Mass. Cas. Ins. Co., 758 F.3d 109,

114 n.4 (2d Cir. 2014) (citation omitted).

  I.     Federal and State Retaliation Claims

       Title VII makes it unlawful for an employer “to

discriminate against any employee or applicant because that

individual opposed any practice made unlawful by Title VII.”

Hicks v. Baines, 593 F.3d 159, 164 (2d Cir. 2010) (citation

omitted).    “This anti-retaliation provision is intended to

further the goals of [Title VII] by preventing an employer from

interfering (through retaliation) with an employee’s efforts to

secure or advance enforcement of Title VII’s basic guarantees.”

Id. (citation omitted).



                                 14
     The Supreme Court has explained that a broad interpretation

of Title VII’s retaliation provision furthers the overall

purpose of the statute:

          Title VII depends for its enforcement upon the
     cooperation of employees who are willing to file
     complaints and act as witnesses. . . . Interpreting
     the antiretaliation provision to provide broad
     protection from retaliation helps ensure the
     cooperation upon which accomplishment of the Act's
     primary objective depends.

Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 67

(2006).

     Title VII and the NYSHRL generally “cover ‘employees,’ not

independent contractors.”   Eisenberg v. Advance Relocation &

Storage, Inc., 237 F.3d 111, 113 (2d Cir. 2000).   Whether a

person is properly considered an “employee” for Title VII

purposes is determined through a fact-specific, thirteen-factor

test articulated by the Supreme Court in Community for Creative

Non-Violence v. Reid, 490 U.S. 730 (1989).   These factors are:

     the hiring party's right to control the manner and
     means by which the product is accomplished[;] ... the
     skill required; the source of the instrumentalities
     and tools; the location of the work; the duration of
     the relationship between the parties; whether the
     hiring party has the right to assign additional
     projects to the hired party; the extent of the hired
     party's discretion over when and how long to work; the
     method of payment; the hired party's role in hiring
     and paying assistants; whether the work is part of the
     regular business of the hiring party; whether the
     hiring party is in business; the provision of employee
     benefits; and the tax treatment of the hired party.



                                15
Id. at 751–52.   This list of factors is “non-exhaustive.”

Salamon v. Our Lady of Victory Hosp., 514 F.3d 217, 227 (2d Cir.

2008), as amended (Apr. 22, 2008).   The first factor, which

examines the “extent to which the hiring party controls the

‘manner and means’ by which the worker completes her assigned

tasks,” is the “most important factor in determining the

existence of an employment relationship.”   Id. at 227, 228

(citation omitted).   Where the adverse employment action at

issue in a Title VII claim is an employer’s failure to hire an

individual, that individual need not be an employee.    42

U.S.C.A. § 2000e-3(a)(prohibiting employers from discriminating

against “employees or applicants for employment” because they

have opposed unlawful employment practices).

     Courts in this Circuit analyze Title VII and NYSHRL

retaliation claims under the burden-shifting standard set out in

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).    See

Summa v. Hofstra Univ., 708 F.3d 115, 125 (2d Cir. 2013).     Under

the McDonnell Douglas standard, a plaintiff establishes a prima

facie case of retaliation by making “four showings: that (1) she

engaged in a protected activity; (2) her employer was aware of

this activity; (3) the employer took adverse employment action

against her; and (4) a causal connection exists between the

alleged adverse action and the protected activity.”    Id.

(citation omitted).   “Once the plaintiff has established a prima

                                16
facie showing of retaliation, the burden shifts to the employer

to articulate some legitimate, non-retaliatory reason for the

employment action.”   Zann Kwan v. Andalex Grp. LLC, 737 F.3d

834, 845 (2d Cir. 2013).   If the defendant articulates a non-

retaliatory reason, the plaintiff has the burden to prove that

the retaliation was a “‘but-for’ cause of the adverse action,

and not simply a ‘substantial’ or ‘motivating’ factor in the

employer’s decision.”   Id.

     Title VII prohibits an employer from “discriminat[ing]

against any of [its] employees ... because he has opposed any

practice made an unlawful employment practice by this

subchapter.” 42 U.S.C. § 2000e-3(a).   For a plaintiff to

establish that he was engaged in protected activity, the first

prong of a prima facie case of retaliation, “the plaintiff need

only have had a good faith, reasonable belief that he was

opposing an employment practice made unlawful by Title VII.”

Kessler v. Westchester Cty. Dep't of Soc. Servs., 461 F.3d 199,

210 (2d Cir. 2006) (citation omitted).   Protected activity need

not consist of a formal complaint of discrimination, rather, an

“internal complaint to company management” can constitute a

protected activity under Title VII.    Kotcher v. Rosa & Sullivan

Appliance Ctr., Inc., 957 F.2d 59, 65 (2d Cir. 1992).

     An adverse employment action in the retaliation context is

one that “well might have dissuaded a reasonable worker from

                                17
making or supporting a charge of discrimination.”   Burlington,

548 U.S. at 68 (citation omitted).    This category of actions is

broad and “extends beyond workplace-related or employment-

related retaliatory acts and harm.”   Id. at 67.

     A plaintiff may demonstrate a causal connection between the

protected activity and the adverse employment action

     (1) indirectly, by showing that the protected activity
     was followed closely by discriminatory treatment, or
     through other circumstantial evidence such as
     disparate treatment of fellow employees who engaged in
     similar conduct; or (2) directly, through evidence of
     retaliatory animus directed against the plaintiff by
     the defendant.

Hicks, 593 F.3d at 170 (citation omitted).   “An intervening

event between the protected activity and the adverse employment

action may defeat the inference of causation where temporal

proximity might otherwise suffice to raise the inference.”

Nolley v. Swiss Reinsurance Am. Corp., 857 F. Supp. 2d 441, 461

(S.D.N.Y. 2012), aff'd sub nom. Nolley v. Swiss Re Am. Holding

Corp., 523 F. App'x 53 (2d Cir. 2013) (citing cases).

     Ahmed’s two retaliation claims both stem from the same

allegedly protected activity.   Ahmed claims that the Museum

retaliated against him for his actions and statements at the

Tessitura conference, namely pulling Tran away from a female

coworker and telling him that his behavior towards her was “not

cool” and his reiteration to Tran the following day that “it

really wasn’t cool what happened last night.”   It will be

                                18
assumed for the purposes of the analysis that follows that

Ahmed’s statements to Tran constituted protected activity. 3

     Ahmed challenges two adverse employment actions as unlawful

retaliation.   First, the Museum’s failure to hire him for the

permanent position and, second, the Museum’s termination of his

company’s contract with the Museum.     Both actions constitute

materially adverse employment actions and may properly form the

basis of retaliation complaints.     Both claims fail, however,

because Ahmed has not sufficiently demonstrated a causal

connection between these actions and the claimed protected

activity to raise a question of fact that would permit a

rational fact finder to infer the requisite retaliatory motive.

     A. Failure to Hire

     Ahmed’s first claim is that the Museum failed to hire him

as a full-time software developer at the Museum in retaliation

for his statements and actions opposing Tran’s sexual advances

towards a female coworker at the Tessitura conference.     Because

failure-to-hire claims do not require an employment

relationship, regardless of whether Ahmed should be considered




3 The Second Circuit has held that complaints made to the
allegedly discriminating actor about the actor’s discriminatory
behavior do not satisfy the protected activity requirement when
the actions are directed at non-employees. Wimmer v. Suffolk
Cty. Police Dep't, 176 F.3d 125, 135 (2d Cir. 1999).
                                19
an employee of the museum for Title VII purposes, he may bring

this failure-to-hire claim.

     Ahmed has not submitted sufficient evidence to satisfy the

causation prong of his prima facie case of retaliatory refusal

to hire.   Ahmed argues that the temporal proximity between his

alleged protected activity at the August 7-11 Tessitura

conference and the Museum’s August 22 decision not to hire him

creates an inference of causation and is circumstantial evidence

that the Museum’s proffered non-discriminatory reason for not

hiring him was pretextual.

     Undisputed evidence of intervening events rebut any

inference of causation created by the short period of time

between the protected activity and the decision not to hire

Ahmed.   While Ahmed was informed of the Museum’s decision not to

hire him only twelve days after the conference at which the

protected activity occurred, between those dates the Museum

initiated and received the results of Ahmed’s background check,

which revealed that his stated educational background could not

be confirmed.   Young, in the Museum’s HR department, had already

interviewed Ahmed and she concluded that Ahmed had

misrepresented his education.   At that point the normal Museum

procedure was to rescind the candidate’s job offer.   These

events were entirely unrelated to Ahmed’s protected activity,

and explain why Ahmed was not hired as a Museum employee.

                                20
     Ahmed argues that Tran manipulated the Museum into deciding

not to hire him.    Ahmed’s best evidence for this is the series

of conversations that occurred between Friday, August 19 and

Monday, August 22.    In their initial conversation on August 19

about Ahmed’s misrepresentation of his educational background,

Montes told Young he still wanted to hire Ahmed.    But, after

Montes and Tran spoke with Ahmed later that day, Montes called

Young with Tran on the line either that Friday or early the

following Monday and told her that he believed the Museum should

not hire Ahmed.    After this conversation, Young cancelled the

additional HR interviews she had scheduled to determine if

Ahmed’s job application could be salvaged.    Montes and Tran then

informed Ahmed that he would not be hired.

     Ahmed speculates that Tran may have said something to

Montes in a separate conversation that influenced Montes and

caused him to retract his support of Ahmed’s job application.      A

fact finder may not render a verdict based on speculation.

Speculation is insufficient to permit a rational factfinder to

infer a retaliatory motive.   There is no evidence that Montes

was influenced by anything other than Ahmed’s failure to explain

to him the discrepancy between his educational credentials as

claimed by him and reported by LIU.   An employer is entitled to

set its own standards for employment, see Stern v. Trustees of

Columbia Univ. in City of New York, 131 F.3d 305, 313 (2d Cir.

                                 21
1997), and there can be no dispute that honesty is an entirely

valid, non-discriminatory requirement.   This duty of honesty

regarding educational credentials was particularly important

since Ahmed did not even possess the bachelor’s degree listed as

a prerequisite for the position.

     Ahmed also points to testimony from co-workers about the

strained relationship between Tran and Ahmed as circumstantial

evidence of causation.   While Ahmed does present evidence that

others believed Tran did not want Ahmed to receive the job

offer, he puts forward no evidence that Tran’s observed

animosity towards Ahmed was due to his protected behavior.    In

fact, one co-worker speculated that Tran was trying to derail

Ahmed’s job offer because Tran was intimidated by Ahmed’s

technical prowess and another claimed to have noticed increased

tension between the two before the conference at which the

protected activity took place.   It is unnecessary to resolve,

therefore, what portions of this co-worker testimony would be

admissible at trial.

     Finally, Ahmed attempts to show a causal connection by

asserting that he was treated differently from other similarly

situated job candidates who fail a background check because he

was never provided the opportunity to have a post-background

check interview with members of the HR team and generally

because other candidates were hired despite misrepresentations

                                 22
regarding their education in their application materials.     The

parties agree that it is the Museum’s practice to examine

discrepancies in application materials on a case-by-case basis

to determine whether the candidate should be hired.   Ahmed

argues that the Museum’s August 22 cancellation of his

additional HR interviews indicates that the Museum departed from

its ordinary practices and treated him more harshly than other

candidates who were interviewed multiple times by HR and that

this difference in treatment is circumstantial evidence of

causation.   While differential treatment can serve as

circumstantial evidence of causation, here, Ahmed has not

presented evidence that permits a rational fact finder to

conclude that he was treated differently than other candidates.

The Museum states that when it discovers discrepancies it seeks

to determine whether the applicant deliberately lied on their

application or, instead, made a good-faith mistake.   It points

to examples of at least eight candidates who were not hired

since 2012 because their application included discrepancies

about educational achievements and asserts that where the Museum

ultimately did hire individuals whose applications contained

discrepancies, it was after either determining that the

individual had a good faith belief that their representation was

correct or the applicant corrected the error.   In contrast, the

Museum explains that after several discussions with Ahmed

                                23
regarding the educational discrepancies on his application and

independently calling LIU to attempt to verify Ahmed’s

education, Young concluded that she “did not believe Mr. Ahmed

to be credible.”   Ahmed has presented no evidence of a similarly

situated job applicant who was treated more generously than he.

See Graham v. Long Island R.R., 230 F.3d 34, 39 (2d Cir. 2000).

     B. Termination of TEK, Inc. Contract

     Ahmed’s second retaliation claim arises from the

termination of the TEK, Inc. contract.   Unlike the failure-to-

hire claim, Ahmed’s claim that his contract was terminated in

retaliation for his protected activity depends on whether Ahmed

was an employee of the Museum.   The parties dispute whether

Ahmed was an independent contractor, working through his company

TEK, Inc., or a Museum employee and both sides present evidence

regarding the manner and circumstances of his work that speak to

the thirteen factors articulated by the Supreme Court in Reid.

490 U.S. 730 (1989).   See also Knight v. State Univ. of New York

at Stony Brook, 880 F.3d 636, 643 (2d Cir. 2018).

     Even if Ahmed were able to show that he should be

considered a Museum employee, his contract termination

claim fails.   As with his failure-to-hire claim, the

relative temporal proximity between the allegedly protected

activity at the August 7-11 conference and the contract

termination of September 9 is insufficient to create an

                                 24
inference of causation given intervening events.    Ahmed’s

September 9 call to the Museum’s Chief Digital Officer and

the security concerns that this telephone call elicited

immediately led to the termination of the TEK, Inc.

contract.   It is undisputed that Ahmed was disturbed in his

call to the Officer and that she expressed fear he would

damage the Museum’s computer system.   The undisputed

evidence is that Ahmed’s heated conversation with the Chief

Digital Officer and her concerns regarding security were

the cause of the contract termination.

     The decision to end TEK, Inc.’s contract was made by

Montes after he heard the Chief Digital Officer’s security

concerns about Ahmed and Ahmed has presented no evidence

that either Montes or the Officer knew of his allegedly

protected activity.   Ahmed has also presented no evidence

that Tran played any role in the Museum’s decision to

terminate the contract.   When Montes and Tran told Ahmed on

August 23 that he would not be hired, they reiterated that

his contract work with the Museum would continue.    Here, as

in his failure-to-hire claim, any suggestion that Tran

improperly influenced the decision to cancel the contract

is mere speculation and insufficient to defeat summary

judgment.



                                25
 II. NYCHRL Retaliation Claims

     The NYCHRL also makes it unlawful to retaliate against an

employee for protected activity.      “[T]o prevail on a retaliation

claim under the NYCHRL, the plaintiff must show that she took an

action opposing her employer’s discrimination, and that, as a

result, the employer engaged in conduct that was reasonably

likely to deter a person from engaging in such action.”     Mihalik

v. Credit Agricole Cheuvreux N.A., Inc., 715 F.3d 102, 112 (2d

Cir. 2013).   Claims under the NYCHRL must be analyzed

“separately and independently from any federal and state law

claims, construing the NYCHRL’s provisions broadly in favor of

discrimination plaintiffs, to the extent such a construction is

reasonably possible.”   Id. at 109 (citation omitted).    Under the

NYCHRL, “‘opposing any practice’ can include situations where a

person, before the retaliatory conduct occurred, merely made

clear her disapproval of the defendant’s discrimination by

communicating to him, in substance, that she thought his

treatment of the victim was wrong.”     Id. at 112 (citation

omitted).

     Under the NYCHRL, “[t]he employer may present evidence of

its legitimate, non-discriminatory motives to show the conduct

was not caused by discrimination, but it is entitled to summary

judgment on this basis only if the record establishes, as a

matter of law, that discrimination played no role in its

                                 26
actions.    Id. at 110 n.8 (citation omitted).   “If the plaintiff

responds with some evidence that at least one of the reasons

proffered by the defendant is false, misleading, or incomplete .

. . such evidence of pretext should in almost every case

indicate to the court that a motion for summary judgment must be

denied.”    Bennett v. Health Mgt. Sys., Inc., 936 N.Y.S.2d 112,

124 (1st Dep’t 2011).

     For the reasons discussed above, the defendants’ motion for

summary judgment should also be granted as to Ahmed’s NYCHRL

retaliation claims.    While the summary judgment standard for

NYCHRL claims is more stringent than that for Title VII and the

NYSHRL, plaintiffs must still establish a causal connection

between the adverse employment action and the protected

activity.    As described above, Ahmed has failed to present

evidence sufficient to permit a rational factfinder to find such

a causal connection and so his NYCHRL claims must also fail.

                             Conclusion

     The defendants’ May 2, 2018 motion for summary judgment is

granted.


Dated:      New York, New York
            October 9, 2018



                                  ____________________________
                                          DENISE COTE
                                  United States District Judge
                                 27
